Case 2:21-cv-00098-RSM Document 14-5 Filed 02/17/21 Page 1of5

Our Business | Cargill

Cargill =

2/17/2021

 

HOME / PRODUCTS & SERVICES / TRANSPORTATION / CARGILL OCEAN TRANSPORTATION / OUR
BUSINESS

 

Our
Business

About us

Cargill Ocean Transportation is a
leading freight-trading organization
and charterer of over 600 vessels.

more"E XHDIt E”
https:/Awww.cargill.com/ransportation/our-business

 

 

 

 
Case 2:21-cv-00098-RSM Document 14-5 Filed 02/17/21 Page 2 of 5

2/17/2021

https:/Awww.cargill.com/ransportation/our-business

Our Business | Cargill

benefit from the rich heritage and
expert capabilities of Cargill’s
global operations across the

corporation.

In recent years the maritime sector
has undergone a significant change
and this shows no sign of slowing
down. Since 2009, the market has
wrestled with overcapacity,
reduced financing, generational
change, digitalization, increased
regulations, stricter sustainability
targets and disruption to trade
flows. In 2020, the COVID-19
global pandemic has created new
levels of uncertainty and the need
to be agile has never been

stronger.

We are developing critical
capabilities in areas such as risk
management, advanced trading,
digitalization, analytics and
sustainability, and we are
collaborating with our industry
peers to help transform the
maritime industry at large.

Our customers are the center of
every decision we make. We are
committed to providing customer-
centric solutions that integrate
digital technology and reduce our
impact on the environment, and our
aim is to be the most

transformational and cost-efficient

2/5
Case 2:21-cv-00098-RSM Document 14-5 Filed 02/17/21 Page 3of5

2/17/2021

https:/Awww.cargill.com/ransportation/our-business

Our Business | Cargill

service provider in the maritime

bulk industry.

Our fleet

Our global fleet comprises a range
of vessel sizes, allowing you to
optimize your changing supply
chain requirements. Our
experienced teams will help identify
the best adapted vessel for your

specific cargo.

Our vessels call on more than
4,500 ports per year and move
over 200 million tons of 50 different
dry bulk commodities.

We currently have more than 600

vessels on charter at any one time.

Evolution of Cargits rest 2017-2018

2m

Top-quality vessels

All of our fleet is vetted through
RightShip’s updated Qi (quality
index) ship vetting tool that has
been designed to improve maritime
safety and efficiency. This vetting
tool evaluates over 50 risk factors
in each vessel and provides a risk
rating at a particular date and time.
These risk factors include the
ship’s structural integrity,

competence of owners, managers

3/5
Case 2:21-cv-00098-RSM Document 14-5 Filed 02/17/21 Page 4of5

2/17/2021

https:/Awww.cargill.com/ransportation/our-business

Our Business | Cargill

and crew, past casualties and
incidents. They determine the
overall star rating from one star
(highest risk) to five stars (lowest
risk).

We continue to increase the
number of voyages conducted by
four- and five-star ships, and more
than 75% of our chartered vessels
are rated 4-star or above.

By contracting better quality
vessels, we improve the overall
safety of our fleet. We also know
from experience that higher quality
vessels improve the safety of the
seafarers that work on the ships we

charter.

Strategic product
flows

 

s- |

Saree
Sr
Hath ee @

teeta @

 

 

5 |

e

 

 

 

 

ERR 232
Hee) S22
—_#3

Download our
brochure

AS
Case 2:21-cv-00098-RSM Document 14-5 Filed 02/17/21 Page 5of5
2/17/2021 Our Business | Cargill

90090 6

+ Contact Privacy Notices Website Terms of Use

Purchase Order Terms

+ Worldwide

© 2021 Cargill, Incorporated. All Rights Reserved.

 

https:/Awww.cargill.com/ransportation/our-business 5/5
